 SOUTHWESTERN BELL TELEPHONE CO.Southwestern Bell Telephone CompanyandCommu-nicationsWorkers of America,AFL-CIO, Peti-tioner.Case 14-UC-53January 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOUpon a petition duly filed on December 26, 1974,under Section 9(c) of the National Labor RelationsAct, as amended, a hearing was held before HearingOfficer F. Rozier Sharp, at St. Louis, Missouri, com-mencing on February 18, 1975, and continuingthrough various dates thereafter until closing on May14, 1975. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations and Statements of Procedure,Series 8, as amended, and by direction of the Region-al Director for Region 14, this case was transferred tothe Board for decision. Thereafter, both parties sub-mitted briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority' in this proceeding to a three-member panel-The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer, Southwestern Bell TelephoneCompany, is one of 19 companies associated withAmerican Telephone and Telegraph (ATT) and isengaged in the business of providing telecommunica-tions services to five states in the central southwest-ernUnited States-Texas, Arkansas, Oklahoma,Kansas, and Missouri. It has its principal offices inSt.Louis,Missouri, and has various other facilitieslocated throughout the States in which it does busi-1With its brief, the Employer also submitted a motion to correct thetranscript in numerous places.Thereafter,Petitioner submitted a statementin opposition to certain of the Employer's proposed changes Still later, theEmployer submitted an affidavit from William Hightower, one of theEmployer's key witnesses at the hearing, wherein he avers to certain wordchanges having been made in his testimony as reflected in the transcriptThereafter, the Union responded by submitting a brief and affidavits sup-porting its position in opposition to certain of the Employer's proposedchanges.Having carefully considered the Employer's motion and Petitioner'sstatement in opposition, we have decided to grant the Employer's motion tochange therecord to the extent that the changes proposed have not been putinto issue by Petitioner In those instances where the proposed changes aredisputed by Petitioner, we find it unnecessary to make a definite ruling sincewe find that the changes are not of the nature as to affect the outcome ofour decision in any event407ness.The parties stipulated that during the past 12-month period, the Employer derived gross revenuesin excess of $1 million and has purchased and re-ceived goods valued in excess of $50,000 which wereshipped directly to its Missouri facilities from pointsoutside the State of Missouri.It is not disputed, and we find, that the Employeris engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. We further find that itwill effectuate the purposes of the Act to assert juris-diction herein.2. It is not disputed, and we find, that Petitioner isa labor organization within the meaning of Section2(5) of the Act and that Petitioner claims to representcertain employees of the Employer.3.For years the Employer has recognized theUnion in a companywide unit of some 53,000 em-ployees in the following departments: Accounting,Commercial and Marketing, Plant, and Traffic. Themost recent contract was executed in July 1974. InNovember 1974, the Employer established the posi-tions of account executive (AE) and senior accountexecutive (SAE) and began the process of screeningand appointing individuals-some of whom had pre-viously been in the bargaining unit and some whocame from managerial or supervisory classifica-tions-to fill these positions. Upon learning of theestablishment of these new positions, the Union im-mediately claimed that they were in the unit. TheEmployer took the position that they were not in theunit, asserting that they were either managerial, su-pervisory, or lacking a community of interest withthe other bargaining unit classifications. Consequent-ly, the Union filed its petition herein to clarify theunit and include these disputed classifications.The Employer's decision to establish the AE andSAE positions evolved over a period of several years.Prior to 1974 the Employer had combinedits sellingand servicing functions in the commercial and mar-keting department. Most of the servicing work wasthen performed by the bargaining unit classificationsof service consultant and senior service consultant.With respect to selling, however, several classifica-tions of employees were involved. Service consult-ants and senior service consultants frequently tried tosellnew or additional equipment or service to cus-tomers while engaged in servicing customer accountspursuant to calls for service help. The employer re-fers to this as demand-selling, since ordinarily it isbrought about by the customer's demand for addi-tional service. However, the Employer also attempt-ed to increase its sales by anticipating customerneeds before service problems arose for its custom-ers. The Employer refers to this type of selling, whichit engages in at its own initiative and not in response222 NLRB No. 55 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDto requests for service from customers, as analyticalselling.Firstlinemanagerial classifications of ac-count managers, communications marketing manag-ers, and marketing managers were used in analyticalselling. There were instances, however, when the Em-ployer formed analytical selling groups composed ofboth bargaining-unit and managerial employees todeal with the peculiar problems of a particular indus-try.As a result of a 1968 Federal CommunicationsCommission decision which opened up to competi-tion the business terminal telecommunications mar-ket,ATT contracted with a nationally known con-sultingfirmtoconductastudyandmakerecommendations with respect to improving its sell-ing efforts in this market. One of the recommenda-tions which eventually resulted from the study was toseparate the selling and servicing functions and tomake both more professional. ATT attempted to be-gin implementing these recommendations by distrib-uting to its associated companies in early 1974 itstentative sales operation guide (SOG).While theSOG directed all the associated companies to sepa-rate the functions of selling and servicing, it providedeach associate company with a great deal of discre-tion as to how they were going to implement thispolicy within their own differing organization struc-tures. It was as a result of its effort at compliancewith this broad,directive that in November 1974 theEmployer created the approximately 300 account AEand SAE positions here in dispute.By prior agreement of the parties, much of the evi-dence relating to the Employer's present organizationplan is in the record under a confidential seal marked"Trade Secrets." Because it is obvious that much ofthis evidence does indeed constitute trade secrets, wewill not describe the Employer's reorganization plansbeyond what is necessary to understand our decisionin this case.Suffice it to say that the Employer established theAE and SAE positions to be specialists in the analyti-cal selling of the Employer's product;2 that by thetime of the hearing in this case, the Employer hadalready selected and notified the vast majority of in-dividuals who would fill these positions, and thatmost of those chosen were previously employed innon-bargaining-unit classifications considered to besupervisory/managerial. At the hearing the Employ-er indicated that it contemplated that these individu-als will each be assigned to a given segment of indus-tryand will receive extensive training in thecommunications problems of that industry; that un-2Demand-selling primarily will continue to be done by serviceand seniorservice consultants.like the Employer's previous practice of assigning ac-counts based on customer size without regard to in-dustry, the AE's and SAE's will be assigned all theaccounts in their specific industry, e.g., hotel-motel,insurance, etc., regardless of customer size, and willbe held accountable for the annual revenue objec-tives that will be established for that industry.The Employer put into evidence the job summariesof the AE and SAE positions. These summaries ap-pear to be identical except that the job summary ofthe AE's specifies that they will be assigned accounts"with no complicated or complex equipment config-uration," while that of the SAE's specifies that thelatter will be assigned accounts "with complicated orcomplex equipment configuration." In other respectsthe job summaries indicate that the AE's and SAE'sduties will be divided into various functions. Theywill spend 20 to 25 percent of their time planningsales activities, including qualifying accounts, devel-oping sales programs, establishing sales objectivesand monthly plans, and reviewing the planned ser-vicing activities; and 20 to 30 percent of their timewill be occupied in arranging to have service consult-ants gather and summarize data on accounts pro-grammed for sales activity, analyzing that data andthe customer's communication system, identifyingcompetitive activity, and arranging to have the ser-vice consultant prepare computerized toll studies forcustomers consideringWATS service. They willspend 40 to 60 percent of their time developing andpresenting sales recommendations to customers forimproving their communications systems, includingspecific changes in the customer's method of opera-tion.They will use 5 to 15 percent of their time fordeveloping a complete plan of implementation anddirecting and assigning work to service consultants,marketing representatives, and/or marketing projectclerks, including outlining to,the service consultantthe systems sold to the customer, introducing the ser-vice consultant to the customer, chairing conversa-tion meetings made up of plant, traffic, engineering,services, and other management personnel, checkingwith the service consultant and customer during theimplementation process to insure no problems aredeveloping, and contacting the customer after instal-lation of the service to insure customer satisfaction.They will spend 5 to 10 percent of their time on otheraccount activities, including investigating customerrequests for new service or relocation and monitoringassigned accounts for indication of customer dissatis-faction. In addition, 10 to 20 percent of their timewill be required for the performance of administra-tive activities, including maintaining a customer in-formation file on assigned accounts, keeping abreastof changing market trends and competitor activities, SOUTHWESTERN BELL TELEPHONE CO.new products, etc., preparing correspondence to cus-tomers, providing feedback and coordinating withupper management, and representing the Companyin industry-orientated association meetings. The jobsummaries of both positions end with a brief descrip-tion of the "scope and nature of supervision." Underthis heading, it is provided that "no subordinates re-port to this position, however, incumbent directs andassigns work to employees on a project basis (i.e.,conversion activities, stations reviews, etc.)"; andfurther, "incumbent has the authority to commit thetelephone company to large expenditures connectedwith sales."In addition to the job summaries, the Employeradduced testimonial evidence as to the contemplatedauthority and functions of the AE's and SAE's. Thus,according to these witnesses, AE's and SAE's willhave the authority to direct the work of service con-sultants, senior service consultants, and other non-managerial employees assigned to work on the" AE'sand SAE's accounts, and the latter's orders and di-rectionswillordinarilyprevailevenwhen anindividual's immediate service supervisor has givenconflicting work directions. They also will have theauthority to grant these employees overtime in orderto work on their accounts; remove an employee as-signed to work on their accounts where they do notthink that employee is performing at a satisfactorylevel;and make effective recommendations to anemployee'sservicesupervisorconcerningtheemployee's work performance. There was further tes-timony that AE's and SAE's will have the authorityto authorize expenditures up to $300 and managetheir own time and set their own hours, authorizetheir own traveling expenses, and commit the Em-ployer to the installation of specific equipment forthe customer which may entail substantial capital ex-penditures for the Employer. Finally, there was testi-mony that in many other respects the Employer willtreat the AE's and SAE's as managerial employees,providing them with a salary and other fringe bene-fits comparable to that of first and second-level man-agerial employees.As against this evidence as to what the Employerhas planned for AE's and SAE's to be doing in thefuture, the Petitioner subpoenaed an individual totestifywho had, for several years, worked for theEmployer as a special representative (later mergedinto the service consultant and senior service consult-ant classifications) and who was appointed as an AEshortly after these positions were created. This indi-vidual essentially' testified that in many respects theskills involved in demand-selling as a special repre-sentative were little different from those required ofher now as an AE responsible for analytical selling,409but that as an AE she will now be held accountablefor her assigned accounts and meeting the revenueobjectives established for her accounts, and that shewill be better prepared in the particular communica-tion problems of the industry to which she is as-signed. In addition, she testified that when she was inthe special representative position she was aware ofthe other service consultants who engage in analyti-cal selling, but that this ceased with the creation ofthe AE and SAE positions. She further testified that,unlike the situation when she was a special represen-tative, she now performs no servicing functions; thatany servicing requests that might come in to her sherefers to the marketing office supervisor, who, shesays, is at the same level in the organization as theAE; that the marketing office supervisor and servicesupervisor report to the service manager; and that,organizationally, the AE reports to the sales managerwho is at the same level as the service manager.With respect to directing the work of others, shetestified that she was told that she could refer workdirectly to the service consultant without having togo through that individual's service supervisor; thatsuch a request would be treated by the service con-sultant similarly to a request made direct from a cus-tomer in that it would be logged on his work sched-ule book just as any other demand request from acustomer would be logged and scheduled; and thatthe service consultant's log book is reviewed once aweek by the service manager. She admitted, however,that she was never told that she could direct the workof a service consultant while the latter was directlyemployed in servicing an account on the customer'spremises.With respect to committing the Employer's re-sources, she was told that as an AE she will have theauthority to determine what vehicle best serves thecustomer's needs. This contrasts with the past prac-ticewhen the engineering department had the finalauthority to make such a determination, based oneconomic considerations, regardless of whether thespecial representative thought that vehicle was bestor not. She testified that such a decision may wellentail a higher capital expenditure for the Companyby way of the vehicle the AE ' selects. She also testi-fied, however, that, under the reorganization, the ser-vice consultant will have the same authority whileengaged in demand-selling to select the' most appro-priate vehicle to serve the customer's needs.With respect to the discretionary authority of anAE, this individual testified that her working hourswere fixed and that nobody told her that she couldset her own hours; she further 'testified that her ex-pense account authority as an AE is no greater nowthan it was when she was a special representative. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, with respect to her training, this AE testi-fied that she has received some brief training to pre-pare her for her present position, but that the special-ized training which will prepare her for her assignedindustry will not be given until later in 1975. Shetestified that the little training she has received in-volved becoming familiar with some of the newestequipment on the market and a communicationsworkshop which, among other things, included in-structional materials for management people on howto get along with the Union.Contentions of the PartiesThe Employer contends first that the petitionshould be dismissed as premature. Citing language inthe Supreme Court's decision inBell Aerospace 3forthe principle that it is the employee's actual job re-sponsibilities, rather than the job title, that shoulddetermine the individual's managerial status, the Em-ployer contends that at the time of the hearing in thiscase the newly created positions of AE and SAEwere still in the initial training phase and, as a result,the individuals named to fill these positions were stillconfused as to what their actual authority and re-sponsibilities were. The Employer asserts that the pa-rameters of; these new positions can only be mea-sured "after [AE's and SAE',s have] received theirspecialized training, been assigned to properly cate-gorized industry accounts or markets, supplied withthe respectiveMarket Plans and acquire a clear un-derstanding of their intended role."In the alternative, the Employer contends that ifthe Board determines to resolve the unit placementissue in this proceeding, then it must rely on the evi-dence provided by the Employer as to what it intendsfor these positions to be at this time. The Employerstates that this is best reflected in the testimony ofthe Employer's managerial witnesses who are directlyresponsible for structuring and implementing thesepositions, and in the Employer's tentative job de-scriptions for these positions.The Employer argues that, as in cases where anindividual's status as a supervisor is being chal-lenged, the determination must be made on the exis-tence of authority rather than its' actual exercise.Thus, the Employer claims that the AE's and SAE'sare either supervisors or managerial employees, orthat they otherwise lack a community of interest withother bargaining unit classifications assertedly be-cause (1) they have the authority to "direct, redirect,or terminate work" of the service consultant and se-3 N.L R B v Bell Aerospace Company,Divisionof Textron, Inc,416 U S267 (1974).mor service consultants, and to authorize or denythose individuals and other bargaining unit employ-ees overtime; (2) they have the authority and respon-sibility tomake effective recommendations with re-spect to the quality of performance of the serviceconsultant assigned to their accounts, thereby affect-ing that individual's career progression with the Em-ployer; (3) they have the, discretion to manage theirown time, pledge the Employer's credit, and affectcapital expenditure in substantial amounts; (4) theyare responsible for formulating, the Employer's mar-keting policy by developing programs on their as-signed markets, have the discretionary authority tomake changes in the Employer's overall plan withrespect to their own assigned accounts, and in allrespects make the decisions with respect to the imple-mentation of that policy; (5) they make decisionswith respect to forecasting the Employer's manpowerneeds, capital expenditures, and yearly revenues withrespect to their assigned accounts, and determine theappropriate service vehicle and installation time fortheir customers; (6) they have direct access to highlyconfidential trade secrets, not otherwise available tobargaining unit employees; and (7) they are treatedby the Employer in all respects as managerial em-ployees.Petitioner, on the other hand, contends that thecase is ripe for determination. It argues that theEmployer's establishment of the AE and SAE posi-tions is really little different from other changes theEmployer has made over the years with respect to itsmarketing approach, including the change which ledto the creation of the service consultant and seniorservice,consultant positions; that the Employer willlikely continue to make changes with respect to itsmarketing policy in the future; and that the Employ-er does not suggest a more appropriate time for theBoard to make its determination.On the merits, Petitioner contends that selling hasalways been considered a bargaining unit function;that the, AE and SAE functions today are much likethe functions previously performed by the bargainingunit classification of service consultant and seniorservice consultant, the only difference being that nowthe SC's and SSC's will perform the implementationand servicing functions while the AE's and SAE'swill perform the selling function; that contrary to theassertions made by the Employer's witnesses, there isno evidence that the AE's'and SAE's have been noti-fied that they have the authority to responsibly directemployees or sufficient discretion to act on behalf ofthe Employer to establish that they are either super-visory or managerial; and, finally, because of theirclose working relationship with the SC's and SSC's,they have a closer community of interest with the SOUTHWESTERN BELL TELEPHONE CO.bargaining unit thantheydo with management.Discussion and ConclusionAs we view the case, there are essentially two is-suesbefore us:1.Is the case ripe for determination by the Boardas to the unit placement of the newly created AE andSAE positions?2. If the Board finds the case is ripe for determina-tion, are the AE and SAE positions properly a part ofthe bargaining unit?Having carefully considered the parties' conten-tions, we conclude, for the reasons developed below,that the case is ripe for determination and that thenewly created positions of account executive and se-nior account executive are a part of, the existing bar-gaining unit.With respect to issue 1 above, we see no reason todefer a determination of the unit placement of thesenewly created positions until some later time whenthe Employer asserts the functions and authority ofthese positions will be more definitely established.Although it appears that the ultimate responsibilitiesof the AE and SAE positions in dispute here may stillgo through some refinements, the record shows thatthe broad contours of the positions have been estab-lished and that most of the individuals that will beassigned to act as account executives and senior ac-count executives have already been named. Further,there should be compelling reasons for dismissing apetition as premature when to do so will have theeffect it would here of leaving, the parties in a state ofconfusion as to the parameters of their bargainingobligations with respect to individuals actually per-forming in the disputed positions. We find no suchcompelling reasons presented by the Employer here.Considering the Union's clarification petition onthe merits, we, find that the newly created AE andSAE positions are natural outgrowths of the bargain-ing unit positions of service consultant and seniorservice consultant. Indeed, most of the ;functions nowassigned to these new positions were previously per-formed by the SC classifications on an industry and/or geographic basis. All that has happened by theEmployer's establishment of the AE and SAE posi-tions is that some of the functions previously per-formed by SC's and SSC's or other occupational bar-gaining unit classifications on the marketing side ofthe department, were reorganized and given height-ened recognition and some additional accountability,so as to add a competitive factor to improve overallsalesperformance. Although we recognize that manyof the individuals selected to'fill these new positionswere previously employed in classifications which411were not considered to be in the bargaining unit, therecord is not clear as to why they were previouslyexcluded. The record does suggest, however, thatsome if not all of these individuals either did actuallyexercise supervisory authority or substantial discre-tion in the formulation of marketing strategy for theEmployer, which would of course have accounted fortheir exclusion from the unit as managerial/supervi-sory employees. However, that is to be contrastedwith the authority and discretion of AE and SAEpositions as presently situated. From the testimonyof the individual presently performing as an AE,there is nothing to establish that she has been dele-gated or is exercising supervisory authority or mana-gerial discretion.Hence, the fact that the AE andSAE positions have been filled with ,individuals pre-viously not in the unit is of little or no significance.With respect to the evidence adduced by the Em-ployer as to the AE's and SAE's supervisorial respon-sibilities and/or their managerial discretion to makedecisions involving substantial sums of money, suff-ice it to say that there is no evidence in the recordthat the individuals filling these positions are actuallyperforming such supervisory functions or that theyhave any substantially greater authority to committhe Employer's resources than is provided the SC'sand SSC's under the reorganization. And contrary tothe employer's contention, unlike the determinationof an individual's supervisory status in a positionwhich has ,been in existence for some time, in a unitclarification proceeding such as this, evidence thatthe individuals in the disputed classifications actuallyperform the functions asserted is the only real way todetermine whether they have indeed been assignedadditional responsibilities and authority which ele-vate them to the ranks of a supervisor or manager.While it may be, as the Employer asserts, that thesepositions will eventually possess supervisorial author-ity or managerial discretion, our determination as tothe proper unit placement at this time must be basedon what the individuals filling these classificationsactually do now, as opposed to what they specula-tivelymay be doing some time in the future 4For all the above reasons, we find the account ex-ecutive and senior account executive positions are in-cluded in the Union's bargaining unit and will clarifythe unit accordingly.ORDERIt cis hereby ordered that the existing recognizedcompanywide bargaining unit of accounting depart-4Ramona's MexicanFood Products, Inc,217 NLRB No 153 (1975), andcases citedin the ALJDin that case 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDmeat,commercial department and marketing depart-ment,plant department, and traffic department em-ployees employed by Southwestern Bell Telephone,St. Louis, Missouri, and represented by Communica-tionsWorkers of America, AFL-CIO, be, and ithereby is, clarified to include the job classificationsof account executives and senior account executives.CHAIRMAN MURPHY dissenting:Imust respectfully dissent from my colleagues'finding that the Employer's newly created classifica-tions of account executive and senior account execu-tive should be included in the Union's existing bar-gaining unit. I would instead dismiss the petition aspremature.Ihave difficultymaking any kind of informedjudgment on the present state of the record. Al-though it appears that the Employer has appointedmost of the individuals that will fill these positions,few if any of those selected were performing the fullrange of functions that the Employer contemplatedfor these positions at the time of the hearing in thiscase.Thus, most were still at the initial stages oflearning what their new roles will be, screening outand qualifying their assigned industry accounts, andpreparing for their intensive industry training, whichmost of them had not received as of that time. Theonly AE to testify at the hearing, whose testimony isrelied on in large part by my colleagues, admittedthat there was still a great deal of confusion amongthe AE's as to the contours of their jobs, and shefurther stated:... everybody connected with the sales side ofthe house is new, there has been a lot of regroup-ing, a lot of directions that was [sic] rescindedand changed. None of us really understood, orwe tried to understand, but we weren't totallyfamilar with or knew what we were doing .. . .She further testified:When we first started this, a lot of us were inter-preting the SOG one way and somebody wasinterpreting it another way. There was difficultyin getting a firm interpretation. We weren't surehow we were to interface with service. Weweren't sure exactly where our job began. Westill,may I say, are not at a stage where anybodyis absolutely sure. When we first started, a lot ofus got involved in things that we probablyshouldn't have ... .My colleagues state that there should be compel-ling reasons to dismiss a petition as premature wherethe effect of doing so is to leave the parties unsure oftheir bargaining obligations. I would agree with thatprinciple in a proper case, such as one where the in-dividuals filling the newly created positions were pre-viously represented and would be left in a no-man'sland ' with respect to the existing contract were theBoard to defer its determination until the new posi-tions were fully developed. This is not such a situa-tion.Rather the great majority of individuals selectedto fill the AE and SAE positions have come fromclassificationswhich performed many of the sameduties as are included in the AE's and SAE's jobdescriptions and were never previously considered tobe in the bargaining unit. In these circumstances theBoard should tread carefully before making a deter-mination to sweep into a unit a group of individualswho had no previous relationship with the bargainingunit, and with respect to whom no consideration wasgiven in the existing contract.According to the testimony of the Employer's wit-nessresponsible for establishing these new positions,the individuals named to fill the AE and SAE posi-tions have commenced a lengthy training period atthe end of which they will perform duties, such asresponsibly directing and evaluating the work ofothers, which will make them supervisors, and/or ex-ercise the authority to commit the Employer's re-sources and formulate company policy to such anextent as to qualify them as managers. If the posi-tions do so develop-and there is no present reasonto believe that they will not-my colleagues' determi-nation here is the equivalent of finding that individu-als being trained to become supervisors or managersor both are nonetheless in the unit until they actuallyacquire managerial authority and responsibility. YetBoard precedent has consistently excluded such indi-viduals from a unit as lacking a community of inter-est,' even where the training periods are for lengthyperiods of time .6The fact that most of the individuals selected to fillthe AE and SAE positions were previously employedin classifications which have long been considered tobe outside the bargaining unit on the basis of theirbeing either managerial and/or supervisory concernsme for yet another reason. This fact in itself goes along way toward confirming the testimony of theEmployer's witnesses that analytical selling before5 See, e g.,The MayDepartmentStores Co, d/b/a The M O'Neil Compa-ny, 175 NLRB 514, 517 (1969), cfLoretto Heights College,205 NLRB 1134(1973), where the Board excluded the newly created classification of pro-gram director on the ground that said directors had the same supervisoryauthority as the divisional chairman they replaced. Similarly, here it maywell be that after their positions have been fully clarified and developed, theAE's and SAE's will have the same or similar responsibilities to the first-and second-levelmanagerial classification of account managers,marketingmanagers,and communications marketing managers they have in large partreplaced, all of which classifications were previously outside the bargainingunit6 See, e g.,Banco Credito y Ahorro Ponceno,160 NLRB 1504, 1510 (1966)(where the trainees were scheduled to go through a training period of 1-1/2years in duration). SOUTHWESTERN BELL TELEPHONE CO.reorganization was done almost exclusively by theclassifications from which these employees came be-fore their appointment as AE's and SAE's. If thatindeed be the case, then the history of bargainingbetween these parties has been to exclude the classifi-cations performing this type of analytical sellingwork. Consequently, apart from any consideration ofsupervisory-managerialcapacitiesofAE's andSAE's, under well established Board precedent,7 aquestion concerning representation may exist here inwhich case individuals would be entitled to a self-7WestinghouseElectric Corporation,142 NLRB 317 (1963), and cases cit-ed in fn. 4 therein.413determination election to determine whether they de-sire to be added to the existing bargaining unit.However, I do not think the record is sufficientlyclear on any of these issues to make a definitive de-termination at this time. At the time of the hearing,the newly created AE and SAE positions had not yetbeen sufficiently developed or refined to support afinding either that a question concerning representa-tion exists, or that the individuals selected to fill thesepositions were in a training program leading to theirbecoming managerial or supervisory employees, orthat they appropriately should be included in the ex-isting unit.Under these circumstances, I would dismiss thepetition as premature.